DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Priority acknowledgment is made for the instant application claiming a foreign priority date of January 23, 2018, of application  No. EP18152888.6.  

Acknowledgements
This communication is in response to:
Amendment / Request for Reconsideration filed on 07/22/2022.

The amendments filed on 07/22/2022 have been entered.
Applicant’s arguments on pages 1-3 of the Remarks filed on 07/22/2022 are considered. Applicant’s amendments to claims 1, 13 and 16-17, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Action mailed on 03/24/2022.


Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2016/0019228 A1) issued to Hong et al., hereinafter as “Hong”.
(US 2018/0365336 A1) issued to Raghavendra et al., hereinafter as “Raghavendra”.

The following is a statement of reasons for the indication of allowable subject matter. 	
Hong discloses retrieving data stored in a database, wherein in response to receiving a client request, an in-memory graph analytic engine sends a retrieval request to a graph database for a particular graph. This process starts by establishing a data connection to the database that stores a plurality of nodes as node-data in accordance with a predefined scheme and a plurality of edges defining a first version of a reference perspective, and a second combination of edges with updated edges defining a second higher version of the reference perspective, wherein the reference recites a “graph instance” that is loaded from the graph database that is considered a snapshot of a graph at a particular point in time and the graph instance is associated with a transaction ID.  Then, a request can be sent to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  In other words, the reference discloses sending a request to retrieve data stored in the database, wherein the request is executable by the database to retrieve the requested data and includes a version identifier indicating the version of the reference perspective to be used for the request, wherein the graph analytic engine sends a retrieval request to the graph database for a particular graph indicating a graph identifier.  
Additionally, the secondary reference of Raghavendra discloses comparing the version identifier indicated in the request to the database version and temporarily instating the first reference perspective in the database if the request indicates the first version, wherein a temporal graph may be traversed temporally while each version of a graph element is temporally linked to a subsequent version of the graph, including metadata corresponding to a particular version of a graph element that may indicate the subsequent and/or previous version of the graph element. Further, the reference discloses retrieving and outputting the requested data, wherein the data retrieved is based on the edges of the indicated version, wherein metadata corresponding to a particular version of a graph element may indicate the subsequent and/or previous version of the graph element. 

However, none of the above prior arts, individually or in combination, discloses that when comparing the version identifier indicated in the request to the database version and temporarily instating the first version of the reference perspective in the database if the request indicates the first version, whereby the database is backwards- compatible toward requests including a version identifier indicating a version lower than that of the database and wherein the node-data is unchanged by temporarily instating the first version of the reference perspective in the database, and then retrieving and outputting the requested data, wherein the data retrieved is based on the edges of the indicated version of the reference perspective.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/13/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162
/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162